                Case 6:18-bk-05301-KSJ         Doc 68     Filed 05/28/19      Page 1 of 5


                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

In re:

FITZ C. MCKINZIE,                                            Case No: 6:18-bk-05301
                                                             Chapter 13
      Debtor.
_________________________/

                      MOTION TO MODIFY CONFIRMED CHAPTER 13 PLAN

                                  NOTICE OF OPPORTUNITY TO
                               OBJECT AND REQUEST FOR HEARING

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without
further notice or hearing unless a party in interest files a response within twenty-one (21) days from
the date set forth on the attached proof of service, plus an additional three days for service if any party
was served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with the Clerk of the Court
at George C Young Courthouse, 400 West Washington Street, Suite 5100, Orlando, Florida 32801 and
serve a copy on the movant’s attorney, Matthew R. Gross, J.D., 1101 Douglas Avenue, Ste. 1000,
Altamonte Springs, Florida 32714, and any other appropriate persons within the time allowed. If you
file and serve a response within the time permitted, the Court will either schedule and notify you of a
hearing or consider the response and grant or deny the relief requested without a hearing.

If you do not file a response within the time permitted, the Court will consider that you do not oppose
the relief requested in the paper, will proceed to consider the paper without further notice or hearing,
and may grant the relief requested.

COMES NOW, Debtor, FITZ C. MCKINZIE, by and through the undersigned attorney, and hereby

moves to modify the Chapter 13 plan on the following grounds:

1.       The Debtor’s Chapter 13 Plan was confirmed on March 7, 2019 (Doc. 63).

2.       The Debtor’s plan provides for five (5) years of payments with the final payment being the

         August 2023 payment.

3.       The Debtor wishes to modify the plan to skip two (2) payments. The Debtor is suffering

         financial hardship due to a temporary increase in work and school expenses.

4.       The Debtor is confident he will be able to successfully complete his bankruptcy plan with the
                Case 6:18-bk-05301-KSJ         Doc 68     Filed 05/28/19     Page 2 of 5


       modification. The Debtor therefore requests a modification to the confirmed plan in accord

       with the attached spreadsheet.

5.     The Debtor’s Confirmation Order provides for creditors to be paid over a period of 60 months,

       and secured creditors and unsecured creditors will not be adversely affected by this

       modification. It is further moved that the provisions for notice and hearing specified by Section

       1329 (b)(2) of the Bankruptcy Code be waived.

WHEREFORE, Debtor respectfully request that this Court enter an order modifying the Confirmed

Plan as set forth above.

                                                             Respectfully submitted,

                                                             /s/ FITZ C. MCKINZIE
                                                             FITZ C. MCKINZIE


                                      CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Modify Chapter 13 Plan

has been provided by United States mail or by electronic means on this 28th day of May, 2019 to the

Chapter 13 Trustee and all creditors listed in the attached matrix.



                                                              /s/ Matthew R. Gross
                                                             MATTHEW R. GROSS, J.D.
                                                             Florida Bar No.: 49863
                                                             Attorney for Debtor
                                                             Matthew R. Gross, J.D., P.A.
                                                             1101 Douglas Ave.
                                                             Altamonte Springs, FL 32714
                                                             Ph. (407) 403-5936
                                                             Fax (407) 842-7248
                                                             mrg@first.law
                                               Case 6:18-bk-05301-KSJ                                            Doc 68                   Filed 05/28/19                             Page 3 of 5

 DUE DATE            18-5301 KJ     MCKINZIE                                                                CLAIM 006              CLAIM 106             CLAIM 008                  CLAIM 001               CLAIM 004               CLAIM 010                 CLAIM 002
   29TH               9/29/2018                         10.0%                            CLAIM 350         JPM CHASE              JPM CHASE             SUNSET COVE               ENCORE AUTO             RIVIERA AUTO             US DEPT ED                US DEPT HUD
                     Unsecured          Debtor Pmt    Tee Fee             ATTY         MONITORING         SUNSET COVE                ARR                  HOA ARR                NISSAN SENTRA           TOYOTA CAMRY                 IBR                      2ND MTG
               60               60
   9/29/2018    1      $196.40)           $2,418.67   $241.87)          $100.00                                     $1,093.02                $366.24                   $24.14                 $318.00                   $79.00                           1 at DUE 10.2043
  10/29/2018    2      $196.40)           $2,418.67   $241.87)          $100.00                                     $1,093.02                $366.24                   $24.14                 $318.00                   $79.00
  11/29/2018    3      $196.40) 3 at      $2,418.67   $241.87)          $100.00                                     $1,093.02                $366.24                   $24.14                 $318.00                   $79.00
  12/29/2018    4      $386.60)           $2,630.00   $263.00)          $100.00                                     $1,093.02                $366.24                   $24.14                 $318.00                   $79.00
   1/29/2019    5      $386.60) 2 at      $2,630.00   $263.00)          $100.00                                     $1,093.02                $366.24    5 at           $24.14                 $318.00                   $79.00    5 at                   4   at
   2/28/2019    6       $26.51) 1 at      $2,383.00   $238.30)          $100.00     6 at                            $1,093.02    6 at        $366.24                   $37.93                 $318.00                   $79.00                $124.00    1   at   POC 5
   3/29/2019    7        $0.00) 1 at      $2,136.00   $213.60)  7 at    $100.00                           7 at      $1,093.02    1 at        $170.45    2 at           $37.93     7 at        $318.00    7 at           $79.00    2 at        $124.00    1   at   WELLS FARGO
   4/29/2019    8        $0.00)                         $0.00)                                                                                                                                                                                           1   at   SEC CC
   5/29/2019    9        $0.00) 2 at                    $0.00)  2 at             3 at                   2   at                 2 at                   2 at                        2 at                 2 at                     2 at                     1   at   SURR
   6/29/2019   10      $131.61)           $2,859.60   $285.96)  1 at    $100.00                 $65.00              $1,311.63                $384.45                   $39.42                 $330.50                   $82.16                $128.87
   7/29/2019   11      $181.61)           $2,859.60   $285.96)           $50.00                 $65.00              $1,311.63                $384.45                   $39.42                 $330.50                   $82.16                $128.87
   8/29/2019   12      $181.61)           $2,859.60   $285.96)           $50.00                 $65.00              $1,311.63                $384.45                   $39.42                 $330.50                   $82.16                $128.87
   9/29/2019   13      $181.61)           $2,859.60   $285.96)           $50.00                 $65.00              $1,311.63                $384.45                   $39.42                 $330.50                   $82.16                $128.87
  10/29/2019   14      $181.61)           $2,859.60   $285.96)           $50.00                 $65.00              $1,311.63                $384.45                   $39.42                 $330.50                   $82.16                $128.87
  11/29/2019   15      $181.61)           $2,859.60   $285.96)           $50.00                 $65.00              $1,311.63                $384.45                   $39.42                 $330.50                   $82.16                $128.87
  12/29/2019   16      $181.61)           $2,859.60   $285.96)           $50.00                 $65.00              $1,311.63                $384.45                   $39.42                 $330.50                   $82.16                $128.87
   1/29/2020   17      $181.61)           $2,859.60   $285.96)           $50.00                 $65.00              $1,311.63                $384.45                   $39.42                 $330.50                   $82.16                $128.87
   2/29/2020   18      $181.61)           $2,859.60   $285.96)           $50.00                 $65.00 9    at      $1,311.63                $384.45                   $39.42                 $330.50                   $82.16                $128.87
   3/29/2020   19      $181.67) 10 at     $2,859.60   $285.96)           $50.00 10 at           $65.00 1    at      $1,311.57 10 at          $384.45                   $39.42                 $330.50                   $82.16                $128.87
   4/29/2020   20        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   5/29/2020   21        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   6/29/2020   22        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   7/29/2020   23        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   8/29/2020   24        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   9/29/2020   25        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
  10/29/2020   26        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
  11/29/2020   27        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
  12/29/2020   28        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   1/29/2021   29        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   2/28/2021   30        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   3/29/2021   31        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   4/29/2021   32        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   5/29/2021   33        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   6/29/2021   34        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   7/29/2021   35        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   8/29/2021   36        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   9/29/2021   37        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
  10/29/2021   38        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
  11/29/2021   39        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
  12/29/2021   40        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   1/29/2022   41        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   2/28/2022   42        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   3/29/2022   43        $0.00)           $2,383.00   $238.30)           $50.00                 $50.00              $1,093.02                $370.73                   $39.42                 $330.50                   $82.16                $128.87
   4/29/2022   44        $0.00)           $2,383.00   $238.30) 34 at     $50.00                 $50.00              $1,093.02 25 at          $370.73                   $39.42                 $330.50                   $82.16                $128.87
   5/29/2022   45       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
   6/29/2022   46       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
   7/29/2022   47       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
   8/29/2022   48       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
   9/29/2022   49       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
  10/29/2022   50       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
  11/29/2022   51       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
  12/29/2022   52       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
   1/29/2023   53       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
   2/28/2023   54       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
   3/29/2023   55       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
   4/29/2023   56       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
   5/29/2023   57       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
   6/29/2023   58       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86                   $39.42                 $330.50                   $82.16                $128.87
   7/29/2023   59       $14.87)           $2,383.00   $238.30)                                  $50.00              $1,093.02                $405.86 50 at             $39.42    50 at        $330.50 50 at             $82.16 50 at          $128.87
   8/29/2023   60       $16.29) 41 at     $2,383.00   $238.30) 16 at               41 at        $50.00 41   at      $1,093.02 16 at          $405.86  1 at             $39.06     1 at        $330.14  1 at             $81.83 1 at           $128.50 51 at

$0 UNS                $3,394.42)        $143,334.01 $14,333.40         $2,500.00             $2,700.00             $65,581.20             $21,974.40                $2,206.62              $19,081.14                 $4,742.83             $6,820.00
PER OBJS ---              $1.00                                           ATTY                CLM 350                CLM 006                CLM 106                 CLM 008                 CLM 001                   CLM 004               CLM 010                  CLM 002
SL W TIERS             339442%                                         $2,500.00           ($ 2,700.00)            ONGOING              ($ 21,974.40)               PD @ 18%               PD @ 6.5%                 PD @ 6.5%     IBR TOWARDS:
               LIQUIDITY - $0.00                                                                                 ($ 65,581.20)                                 ($    2,206.62)           ($ 19,081.14)          ($    4,742.83)          ($ 16,154.39)
                      DI - $2533                                                                                                                                                                                2007 TOYOTA                   6820.00
                                                                                                                                                                                                                CAMRY
                              Case 6:18-bk-05301-KSJ       Doc 68         Filed 05/28/19   Page 4 of 5
Label Matrix for local noticing             JPMorgan Chase Bank, National Association       Fitz C McKinzie
113A-6                                      Kahane & Associates, P.A.                       3823 Sunset Cove Drive
Case 6:18-bk-05301-KSJ                      c/o Taji S. Foreman, Esq.                       Port Orange, FL 32129-1909
Middle District of Florida                  8201 Peters Road, Suite 3000
Orlando                                     Plantation, FL 33324-3292
Tue May 28 09:54:51 EDT 2019
Atlas Acquisitions LLC -                    Bca Financial Services                          Chase Auto
294 Union St.                               18001 Old Cutler Rd Ste                         Po Box 901003
Hackensack, NJ 07601-4303                   Palmetto Bay, FL 33157-6437                     Ft Worth, TX 76101-2003



Chase Mtg                                   Convergent Outsourcing                          (p)CREDIT PROTECTION ASSOCIATION LP
Po Box 24696                                800 Sw 39th St                                  PARKWAY CENTER V
Columbus, OH 43224-0696                     Renton, WA 98057-4927                           2500 DALLAS PARKWAY SUTIE 500
                                                                                            PLANO TX 75093-4867


Encore Automotive Acce                      Encore Automotive Acceptance -                  Equifax
4975 Preston Park Blvd S                    P.O. Box 3730                                   P.O. Box 740241
Plano, TX 75093-5217                        Coppell, TX 75019-3701                          Atlanta, GA 30374-0241



Experian                                    Fedloan                                         Florida Department of Revenue
P.O. Box 2104                               Po Box 60610                                    Bankruptcy Unit
Allen, TX 75013-9504                        Harrisburg, PA 17106-0610                       Post Office Box 6668
                                                                                            Tallahassee FL 32314-6668


Gm Financial                                Internal Revenue Service                        JPMorgan Chase Bank, N.A. -
Po Box 181145                               Post Office Box 7346                            Chase Records Center
Arlington, TX 76096-1145                    Philadelphia PA 19101-7346                      Attn: Correspondence Mail
                                                                                            Mail Code LA4-5555
                                                                                            700 Kansas Lane
                                                                                            Monroe, LA 71203-4774
Plain Green                                 Regional Acceptance Co                          Regional Acceptance Corporation -
93 Mack Road Suite 600 Po Box 270           1420 E Fire Tower Rd Ste                        PO BOX 1847
Box Elder, MT 59521-0270                    Greenville, NC 27858-4139                       Wilson, NC 27894-1847



Riviera Auto Sales South -                  Santander                                       Security Credit Servic
266 Ridgewood Ave.                          Po Box 961245                                   2653 W Oxford Loop
Holly Hill, FL 32117-4944                   Fort Worth, TX 76161-0244                       Oxford, MS 38655-2929



Sunset Cove HOA at Sunset Cover, Inc. -     TransUnion                                      U S Dept Of Ed/Gsl/Atl -
Daytona Realty and Property Management      P.O. Box 1000                                   Po Box 4222
1326 S. Ridgewood Ave.                      Chester, PA 19016-1000                          Iowa City, IA 52244
Ste 6
Daytona Beach, FL 32114-6193

U.S. Department of HUD                      U.S. Department of HUD -                        US Department of Education -
2401 N.W. 23rd Street, Suite 1A1            451 7th Street S.W.                             PO Box 16448
Oklahoma City OK 73107-2448                 Washington DC 20410-0001                        St. Paul, MN 55116-0448
                              Case 6:18-bk-05301-KSJ                Doc 68          Filed 05/28/19     Page 5 of 5
Us Dep Ed                                            Us Dept Ed                                           Volusia County Tax Collector
Po Box 5609                                          Po Box 7202                                          123 West Indiana Avenue
Greenville, TX 75403-5609                            Utica, NY 13504-7202                                 Room 103
                                                                                                          Deland FL 32720-4615


Wells Fargo Bank                                     Wells Fargo Bank, N.A. -                             Laurie K Weatherford +
Po Box 14517                                         Wells Fargo Card Services                            Post Office Box 3450
Des Moines, IA 50306-3517                            PO Box 10438, MAC F8235-02F                          Winter Park, FL 32790-3450
                                                     Des Moines, IA 50306-0438


United States Trustee - ORL7/13 7 +                  Taji S. Foreman +                                    Matthew R Gross +
Office of the United States Trustee                  Kahane and Associates                                Matthew R Gross, J.D., PA
George C Young Federal Building                      8201 Peters Road, Suite 3000                         1101 Douglas Ave.
400 West Washington Street, Suite 1100               Plantation, FL 33324-3292                            Altamonte Springs, FL 32714-2033
Orlando, FL 32801-2210

Atlas Acquisitions LLC +
Attn: Avi Schild
294 Union Street
Hackensack, NJ 07601-4303




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Credit Protection Asso
13355 Noel Rd Ste 2100
Dallas, TX 75240




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Karen S. Jennemann                                (d)Riviera Auto Sales South -                        (u)Note: Entries with a ’+’ at the end of the
Orlando                                              266 Ridgewood Ave.                                   name have an email address on file in CMECF
                                                     Holly Hill, FL 32117-4944                            -------------------------------------------
                                                                                                          Note: Entries with a ’-’ at the end of the
                                                                                                          name have filed a claim in this case

End of Label Matrix
Mailable recipients      39
Bypassed recipients       3
Total                    42
